—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Lewis, J.), rendered January 8, 1997, convicting him of robbery in the first degree, grand larceny in the fourth degree, and petit larceny, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant was convicted of robbing the complainant of two chains. A detective testified that after he had a conversation with the complainant, the investigation focused on the defendant. Then, the detective later testified that the defendant was arrested. The defendant now contends that this testimony constitutes impermissible bolstering, requiring reversal. Because the defendant at no time objected to this testimony, his claim is unpreserved for appellate review (see, People v West, 56 NY2d 662). In any event, this testimony “merely served as a necessary narrative of events leading to [the] defendant’s arrest” (People v Stansberry, 205 AD2d 317, 318).
The defendant’s remaining contentions are without merit. Rosenblatt, J. P., Miller, Altman and Friedmann, JJ., concur.